The following is the opinion of the court below:
Tompkins, J.:
The purpose of this action is to restrain the water, company and the city of Mount Vernon from consummating a contract for the sale by the water company, and the purchase by the *398city, of the pipes and distributing system by which the former now supplies the latter and its inhabitants with water, the plaintiffs’ theory being that the contemplated sale will take so much from the water company that it will not be able, with what shall remain, to discharge its obligations to the plaintiffs as consumers of water. The law presumes that, a public utility corporation will perform its duty and discharge its obligations, and that presumption must be rebutted and overcome by the plaintiffs before they can maintain this action, and that, I think, has not been done. Á mere' apprehension that the water company may not be" able in the future to do its duty to the plaintiffs is not sufficient. There must be convincing proof, by a fair preponderance of evidence, that the proposed dismemberment of its plant will leave it destitute of the property, equipment and facilities necessary for the performance of its duty to the plaintiffs, and that they will suffer irreparable damage thereby.
Proof of that character and weight is lacking in this case. On the contrary, it is conceded that there will be an abundant supply of water; the village of Pelham, including the section known as Pelham Heights, will be connected with the sixteen-inch main which now supplies the city of Mount Vernon by pipe that has already been secured for that purpose, and until that is done the present supply will be continued, and the water company asserts its purpose to continue its service to the plaintiffs and all others now served by it, and declares its ability to do so at reasonable rates, and fortifies its declaration by the undisputed facts that, "with Mount Vernon out of its area of service, the cost of its operations will be materially reduced; its capital will be very substantially increased by the proceeds of the proposed sale, and the sale of other property that will not be necessary by reason of the severance of Mount Vernon from its operating system. The sum of approximately $78,000 will be the total annual cost of its operations with Mount Vernon cut off, while its gross receipts from the test of its business will be about $98,000.
I think that the company has a right to sell its property, or any part thereof (Stock Corp. Law, § 16, as amd. by Laws of 1920, chap. 396) and that the city of Mount Vernon has a right to purchase the company’s property and engage *399in the business of purchasing water from the city of New York, and supplying and selling it, without the consent of the Conservation Commission. (Laws of 1911, chap. 127, as amd. by Laws of 1912, chap. 478; Laws of 1905, chap. 724, § 40, as amd. by Laws of 1916, chap. 601.)
Judgment for the defendants, dismissing the complaint upon the merits, with costs.